TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 7, 2014



                                      NO. 03-13-00541-CV


                            Warren Transportation, LLC, Appellant

                                                 v.

          Susan Combs, Comptroller of Public Accounts of the State of Texas, and
              Greg Abbott, Attorney General of the State of Texas, Appellees




        APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on June 28, 2013. Appellant has

filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees that the

appeal should be dismissed. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.